NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

IN RE CITY OF HOUSTON

2012-1356
(Seria1 No. 77/660,948)

Appeal from the United States Patent and Trademark
Office, Trademark Tria1 and Appeal Board.

ON MOTION

ORDER

The Director of the United States Patent and-Trade-
mark Office moves for a 45-day extension of time, until
September 24, 2012, to file his response brief.

Upon consideration thereof,
IT Is ORDERED THAT:
The motion is granted.

FoR THE CoURT

AUG  2012 /s/ Jan Horbaly
Date J an Horba1y
Clerk


AUG 2 0 2012
JAN HUHBA|.Y
CI.ERK

IN RE CITY OF HOUSTON

cc: Raymond T. Chen, Esq.

Mark Chretien, Esq.
s27